USCA11 Case: 19-14618    Date Filed: 12/10/2020   Page: 1 of 8



                                                      [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                               No. 19-14618
                           Non-Argument Calendar
                         ________________________

                D.C. Docket No. 8:01-cr-00180-EAK-AAS-2



UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,


                                   versus


ALEC V. MATHEWS,
a.k.a. Alex Matthews,


                                                           Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                            (December 10, 2020)
          USCA11 Case: 19-14618       Date Filed: 12/10/2020   Page: 2 of 8



Before WILSON, BRANCH and GRANT, Circuit Judges.

PER CURIAM:

      In May 2001, Alec V. Mathews was convicted of conspiracy to possess with

intent to distribute five or more kilograms of cocaine, in violation of 21 U.S.C.

§§ 841(b)(1)(A)(ii) and 846 (count 1); and with knowingly and intentionally

possessing firearms in furtherance of a drug-trafficking crime, in violation of 18

U.S.C. § 924(c)(1)(A) and 924(c)(1)(A)(i) and (2) (count 2). Pursuant to 21 U.S.C.

§ 851(a)(1), the government filed a notice that Mathews’s prior conviction for

possession of cocaine qualified as a “felony drug offense” for the purposes of

§ 841(b)(1)(A)’s enhanced penalty provision.

      The presentencing investigation report (PSI) stated that Mathews was

responsible for eight kilograms of cocaine. Accordingly, the PSI assigned

Mathews a base offense level of 32 with respect to count 1. He also received a

criminal history score of nine, placing him in the criminal history category of IV.

With an offense level of 32 and a criminal history category of IV, the PSI stated

that Mathews’s guideline imprisonment range was 168 to 210 months as to count

1. The range, however, increased to 240 months because he was subject to the

statutory minimum term of imprisonment. As to count 2, Mathews was subject to

a mandatory consecutive term of 60 months’ imprisonment. At sentencing, which




                                          2
            USCA11 Case: 19-14618      Date Filed: 12/10/2020   Page: 3 of 8



the district court held in April 2002, Mathews was sentenced to 240 months as to

count 1 and 60 months as to count 2, to be served consecutively.

         Mathews filed a pro se motion under 18 U.S.C. § 3582(c)(2) for reduction of

sentence in light of Amendment 782 to the Sentencing Guidelines, U.S.S.G. app.

C, amend. 782, and the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194

(First Step Act). The district court denied his motion, and he now appeals. He

argues that (1) Amendment 782 reduces his base offense level, (2) section 401 of

the First Step Act invalidates the predicate drug offense that was used to enhance

his penalty range under 21 U.S.C. § 841(b)(1)(A), and (3) he is entitled to relief

under the First Step Act generally. After careful review, we affirm the district

court.

                                           I.

         We review de novo whether a district court had the authority to modify a

term of imprisonment. United States v. Jones, 962 F.3d 1290, 1296 (11th Cir.

2020). We review the district court’s denial of a motion for a sentence reduction

pursuant to § 3582(c)(2) for abuse of discretion, and the district court’s legal

conclusions regarding the scope of its authority under the Sentencing Guidelines de

novo. United States v. Webb, 565 F.3d 789, 792 (11th Cir. 2009).

                                          II.




                                           3
             USCA11 Case: 19-14618    Date Filed: 12/10/2020   Page: 4 of 8



      We turn first to Mathews’s argument that Amendment 782 to the Sentencing

Guidelines lowers his base offense level, and thus he is eligible for a sentence

reduction.

      District courts lack the inherent authority to modify a term of imprisonment

but may do so to the extent that a statute expressly permits. 18 U.S.C.

§ 3582(c)(1)(B). A prisoner may move for a reduction of sentence where “he has

been sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission,” including

amendments to the Sentencing Guidelines. 18 U.S.C. § 3582(c)(2); U.S.S.G.

§ 1B1.10(a)(1). A prisoner, however, is not eligible for a sentence reduction if an

amendment “does not have the effect of lowering [his] applicable guideline range,”

such as where an amendment is applicable but a statutory minimum term of

imprisonment determined the prisoner’s sentence. U.S.S.G. § 1B1.10(a)(2)(B);

United States v. Melton, 861 F.3d 1320, 1326–27 (11th Cir. 2017). “Where a

statutorily required minimum sentence is greater than the maximum of the

applicable guideline range, the statutorily required minimum sentence shall be the

guideline sentence.” U.S.S.G. § 5G1.1(b).

      Section 2D1.1 of the Sentencing Guidelines applies to drug trafficking

offenses and conspiracies to commit such offenses. U.S.S.G. § 2D1.1.

Amendment 782 to the Sentencing Guidelines, which took effect in 2014 and

                                          4
          USCA11 Case: 19-14618       Date Filed: 12/10/2020    Page: 5 of 8



became retroactive in 2015, reduced by two levels the base offense level applicable

to a number of drug offenses under § 2D1.1. Melton, 861 F.3d at 1323.

      Mathews argues that Amendment 782 reduces his base offense level from 32

to 30, which should result in a guideline imprisonment range of 135 to 168 months.

While the PSI did use § 2D1.1 to calculate Mathews’s base offense level,

Mathews’s 240-month sentence was the result of the statutory mandatory

minimum—not the § 2D1.1 calculation. We must follow that mandatory

minimum; thus Amendment 782 does not impact his sentence. The district court,

therefore, did not err in determining that it did not have the authority to reduce

Mathews’s sentence. It similarly did not abuse its discretion in denying Mathews’s

motion for a reduction of sentence.

                                         III.

      Next, we turn to Mathews’s argument that he is entitled to relief under the

First Step Act. The Act expressly permits courts to reduce a previously imposed

term of imprisonment. Jones, 962 F.3d at 1297. Our analysis focuses particularly

on sections 401 and 404 of the Act. We are not persuaded that Mathews is eligible

for relief under either.

      First, section 401 of the First Step Act made changes to certain § 851 penalty

enhancements for repeat offenders. In effect, it changed the type of prior offenses

that can trigger enhanced penalties from “felony drug offenses” to “serious drug

                                           5
           USCA11 Case: 19-14618          Date Filed: 12/10/2020       Page: 6 of 8



felonies.” First Step Act § 401(a); 21 U.S.C. § 841(b)(1)(A), (B) (2020). But

section 401 plainly states that it does not apply to sentences imposed before

December 21, 2018, the date of enactment. See First Step Act § 401(b) (“The

amendments made by this section shall apply only to a conviction entered on or

after the date of enactment of this Act.”).

       Mathews, a repeat offender, contends that section 401 invalidates his § 851

penalty enhancement because his prior offense is not a “serious drug felony” for

purposes of the First Step Act.1 We do not address the merits of his argument,

however, for the plain language of the Act makes clear that section 401 is not

retroactive and therefore does not apply here.

       Second, section 404 of the First Step Act made retroactive application of the

Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372. The Fair

Sentencing Act increased the quantity of crack cocaine that triggers mandatory

minimums and eliminated mandatory minimums for simple possession offenses.

The First Step Act extended these benefits of the Fair Sentencing Act to defendants

sentenced before its effective date. To be eligible for the retroactive relief under

section 404(b) of the First Step Act, the defendant must have been convicted of a




1
  The district court did not address this issue, even though Mathews argued it. We may affirm
the district court’s judgment on any ground supported by the record. Kernel Records Oy v.
Mosley, 694 F.3d 1294, 1309 (11th Cir. 2012). As such, we will consider the applicability of
section 401 on appeal.
                                               6
           USCA11 Case: 19-14618       Date Filed: 12/10/2020    Page: 7 of 8



“covered offense”: a crack-cocaine offense that triggered the penalties in

§ 841(b)(1)(A)(iii) or (B)(iii). See First Step Act § 404(b); Jones, 962 F.3d at

1298.

        Mathews argues that he is eligible for relief under the First Step Act

generally. Because he is proceeding pro se, we may liberally construe this

argument as a challenge to the district court’s ruling that he is ineligible under

section 404. See Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir.

1998) (per curiam). Mathews’s offenses are not covered offenses for purposes of

section 404, as he was not convicted of a crack-cocaine offense. Thus section 404

does not apply to Mathews. For that reason, the district court did not err in ruling

that he is not eligible for relief under section 404 or abuse its discretion in denying

the motion.

                                          IV.

        We hold that the district court properly denied Mathews’s motion for

reduction of sentence. First, Matthews is not eligible for relief under Amendment

782 because, even though the amendment applies to his case, his sentence was

controlled by the statutory minimum term of imprisonment under 21 U.S.C.

§ 841(b)(1)(A)(ii). Second, Mathews is not eligible for relief under section 401 of

the First Step Act because that provision, by its plain language, does not apply to

sentences that were imposed before December 21, 2018. Third, Mathews is not

                                           7
          USCA11 Case: 19-14618       Date Filed: 12/10/2020   Page: 8 of 8



eligible for relief under section 404 of the First Step Act because his convictions

are not of covered offenses under the Act. Accordingly, we affirm.

      AFFIRMED.




                                          8